Coastal Mart v. Timely Adventures, Inc., et al.





NUMBER 13-00-00577-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG
 
COASTAL MART, INC.,                                                                 Appellant,

v.

TIMELY ADVENTURES, INC., ET AL.,                                        Appellees.
 
On the Parties' Joint and Agreed Motion
to Reverse and Render Judgment Pursuant to Settlement
and to Release Supersedeas Bond.

 
O P I N IO N
Before Justices Dorsey, Hinojosa, and Castillo
Opinion Per Curiam


This cause was submitted to this Court on October 17, 2001, on oral argument, the record, and briefs.  On March 6, 2002, a
joint and agreed motion was filed, signed by the attorneys for all parties, asserting that all matters in controversy have been
settled and compromised and that said motion was filed to implement the settlement agreement.  All parties request that
this Court:  (1) reverse the final judgment of the trial court, including the dissolution and vacation of all equitable relief in
said judgment, (2) render a take nothing judgment in favor of appellant, Coastal Mart, Inc.; (3) release the supersedeas bond
filed by Coastal Mart, Inc. and all principals and sureties on said bond; and (4) assess all costs, on appeal and during trial,
against the party by whom incurred.
The Court, having examined and fully considered the documents on file and the joint and agreed motion to reverse and
render judgment pursuant to settlement and to release supersedeas bond, is of the opinion that the parties' motion should be
granted.  See Tex. R. App. P. 42.1.  The parties' joint and agreed motion is granted.  Accordingly, this Court issues the
following orders:
The trial court's Final Judgment is REVERSED and the jury's findings and the trial court's findings and conclusions in
support of said Final Judgment are VACATED.  The injunction which was issued by the trial court is DISSOLVED, and all
equitable relief granted by the trial court is VACATED.
Judgment is RENDERED by this Court that appellees take nothing from appellant, Coastal Mart, Inc.  IT IS ORDERED
that all costs incurred by the parties, on appeal and during trial, are hereby taxed against the party which incurred those
costs.
IT IS ORDERED that the supersedeas Bond [Bond Nos. 61S103331406 (50%) and KG9605 (50%)] filed by appellant,
Coastal Mart, Inc., to secure the trial court's Final Judgment in this cause is hereby released and discharged.  IT IS
FURTHER ORDERED that all principals and sureties on said bond, including St. Paul Fire and Marine Insurance
Company and Travelers Casualty and Surety Company, are hereby released and discharged.


                                                                                                           Per Curiam



Do not publish.  Tex. R. App. P. 47.3.
Opinion delivered and filed this the 14th day of March, 2002.